4
§
i.___m.»tna__
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AUGUST TECHNOLOGY CORPORATION and
RUDOLPH TECHNO_LOGIES, INC.,
Plain,tiffs-Appellees,
v.
CAMTEK LTD.,
Defendant-AppeIlant.
2010-1458
Appeal from the United St;ates District Court for the
District of Minnesota in case no. 05-CV-1396, Chief Judge
Michael J. DaviS.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R
Camtek Ltd. submits a motion seeking a stay, pend-
ing appea1, of paragraph 5(a) of the permanent injunction
entered by the United States District Court for the Dis-
trict of Minnes0ta on August 28, 2009 or, in the alterna-
tive, modification of the language of paragraph 5(a).

AUGUST TECH CORP V. CAM'l‘EK LTD 2
Upon consideration thereof
IT ls ORDERED THAT:
(1) August Technology Corporation et al. (August
Technology) are directed to respond no later than August
18, 2010.
(2) `The district court’s August 28, 2009 order is tem-
porarily stayed to the extent that it enjoins offers to sell
where the sale would be completed outside the United
States, pending receipt of August Techn0logy’s response
and consideration by the court of the papers
FoR THE CoUR'r
 1 1  /s/ Jan Horbaly
Date Jan Horbaly z l
Clerk
cc: Jonathan S. Caplan, Esq.
Ernest W. Grumbles, lii, Esq.
s17
H$lLED
U.S. COU DF APPEALS FOR
THE FEDEHAL ClRCUlT
AUG l 'i 2010
JANHORBAL¥
CLEHK